DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 9/21/2021 which amended claims 1, 4, and 19, cancelled claims 3, 5-6, 8-15, and 20, and added new claims 27-38. Claims 1, 2, 4, 7, 16-19, and 27-38 are currently pending.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-32, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takehisa et al. (US PGPub 2015/0293460, Takehisa hereinafter).
Regarding claim 30, Takehisa discloses an apparatus for determining a condition associated with a pellicle for use in a lithographic tool, the apparatus 
Regarding claim 31, Takehisa discloses further comprising a radiation source configured to provide the radiation, the radiation having a wavelength that is substantially not transmitted through the pellicle (Figs. 7-9, paras. [0046], [0060], [0062]-[0065], light source 90 emits ultraviolet light having a wavelength that does not transmit through the EUV pellicle). 
Regarding claim 32, Takehisa discloses wherein the transmittance of the radiation through the pellicle is less than or equal to 10% (Figs. 7-9, paras. [0019], [0046], [0060], [0062]-[0065], the transmittance through the pellicle at about 360 nm is approximately zero). 
Regarding claim 37, Takehisa discloses wherein the pellicle is made from silicon or MoSi (paras. [0019], [0037], [0044], [0046], [0063], the pellicle is made of a silicon film). 
Regarding claim 38, Takehisa discloses wherein the sensor comprises the radiation source and/or a patterning device backside inspection tool (Figs. 7-9, paras. .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 16-19, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Takehisa et al. (US PGPub 2015/0293460, Takehisa hereinafter) in view of Brouns et al. (WO 2016/124536, Brouns hereinafter). 
Regarding claim 1, Takehisa discloses an apparatus for determining a condition associated with a pellicle for use in a lithographic tool, the apparatus comprising a sensor, wherein the sensor is configured to measure a property associated with the pellicle, the property being indicative of a pellicle condition (Figs. 1 and 3-9, paras. [0013]-[0015], [0036], [0039]-[0041], [0059]-[0063], a pellicle inspection apparatus inspects a pellicle 12b, 12, 71a for an EUV mask 10, 11, 71. The pellicle inspection apparatus determines the presence of contamination and foreign substances using detectors 24, 27, 84, 86). Although Takehisa discloses using infrared illumination light for pellicle inspection (para. [0059]), Takehisa does not appear to explicitly describe the sensor configured to detect infrared radiation (IR) associated with a region of the pellicle illuminated or arranged to be illuminated by the lithographic tool. 
Brouns discloses a sensor configured to detect infrared radiation (IR) associated with a region of the pellicle illuminated or arranged to be illuminated by the lithographic tool, wherein the sensor is configured to measure a property associated with the pellicle, the property being indicative of a pellicle condition (Figs. 1, 2, 11, paras. [0186]-[0187], [0211], an infrared sensor detects infrared radiation emitted by the pellicle due to the exposure of the pellicle to EUV radiation during exposure of the substrate. An increase in temperature of the pellicle indicates damage to the pellicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a sensor configured to detect infrared radiation (IR) associated with a region of the pellicle illuminated or arranged to be illuminated by the lithographic tool as taught by Brouns as the sensor in the apparatus as taught by Takehisa since including a sensor configured to detect infrared radiation (IR) associated with a region of the pellicle illuminated or arranged to be illuminated by the lithographic tool is commonly used to monitor damage to the pellicle which may increase the risk of pellicle breakage so that the pellicle assembly can be appropriately replaced when necessary (Brouns, paras. [0187], [0194]-[0196]). 
Regarding claim 2, Takehisa as modified by Brouns discloses wherein the property associated with the pellicle is a temperature or a temperature profile of the pellicle and/or a temperature or a temperature profile of a particle on the pellicle (Brouns, Figs. 1, 2, 11, paras. [0186]-[0187], [0211], an infrared sensor detects infrared radiation emitted by the pellicle, and the wavelength of infrared radiation is linked to the temperature of the pellicle. An increase in temperature of the pellicle indicates damage to the pellicle). 
Regarding claim 4, Takehisa as modified by Brouns discloses wherein the sensor is configured to measure an IR emission differential (Brouns, Figs. 1, 2, 11, paras. [0186]-[0187], [0211], an infrared sensor detects localized infrared radiation emitted by the pellicle, and the wavelength of infrared radiation is linked to the temperature of the pellicle such that if the wavelength of the infrared radiation shifts to a shorter wavelength, the temperature of the pellicle has increased. An increase in temperature of the pellicle indicates damage to the pellicle).
Regarding claim 7, Takehisa as modified by Brouns discloses wherein the sensor is configured to filter out signals other than signals from an inspection plane, wherein the inspection plane corresponds to the location of the pellicle (Takehisa, Fig. 6, para. [0059], light-shielding device 60 includes an opening 60a through which the illuminating beam from light source 20 illuminates a region of the pellicle film 12b. The opening 60a also allows passage of the beam reflected by the pellicle film 12b so that the reflected illumination is incident upon the detectors 24 and 27. The light-shielding device 60 prevents unnecessary scattering light 61 from reaching the detectors). 
Regarding claim 16, Takehisa as modified by Brouns discloses wherein the sensor is configured to measure the property associated with the pellicle when the pellicle is in a radiation beam exposure position in the lithographic tool (Takehisa, Figs. 7-8, paras. [0060]-[0063], the pellicle inspection apparatus 80 is arranged to oppose the EUV mask 71 with the pellicle film 71a when the EUV mask and pellicle are arranged in an exposure position of the exposure apparatus). 
Regarding claim 17, Takehisa as modified by Brouns discloses wherein the condition associated with the pellicle is one or more selected from: lifetime of the pellicle, integrity of the pellicle, a defect in the pellicle, a local transmission change of the pellicle, a particle located on the pellicle, a stain on the pellicle, a deformation of the pellicle, an impending rupture of the pellicle, a rupture of the pellicle, and/or the presence of the pellicle (Takehisa, Figs. 1 and 3-9, paras. [0013]-[0015], [0036], [0059]-[0063], a pellicle inspection apparatus inspects a pellicle 12b, 12, 71a to determine the presence of contamination and foreign substances).
Regarding claim 18, Takehisa as modified by Brouns discloses an assembly comprising the apparatus according to claim 1 (see claim 1 rejection above, Takehisa, Figs. 1 and 3-9) and a lithographic tool (Figs. 7-8, paras. [0060]-[0063]), the lithographic tool comprising:
a support structure constructed to support a patterning device (Fig. 7, paras. [0060]-[0063], the EUV mask 71 is held on an electrostatic chuck 74 on a reticle stage 75), the patterning device being capable of imparting a radiation beam with a pattern in its cross-section to form a patterned radiation beam (Fig. 7, paras. [0060]-[0063], EUV mask 71 patterns the illumination from light source 70);
a substrate table constructed to hold a substrate (Fig. 7, paras. [0060]-[0063], wafer 73 is arranged on wafer table 76 on wafer stage 77); and
a projection system configured to project the patterned radiation beam onto the substrate (Fig. 7, paras. [0060]-[0063], the projection optical system 72 projects an image of the pattern of the EUV mask 71 onto the wafer 73). 
Regarding claim 19, Takehisa discloses a method of determining a condition associated with a pellicle for use in a lithographic apparatus, the method comprising detecting, using a sensor and measuring, based on the detected radiation, a property associated with the pellicle, the property being indicative of the pellicle condition (Figs. 1 and 3-9, paras. [0013]-[0015], [0036], [0059]-[0063], a pellicle inspection apparatus inspects a pellicle 12b, 12, 71a for an EUV mask 10, 11, 71. The pellicle inspection apparatus determines the presence of contamination and foreign substances using detectors 24, 27, 84, 86). Although Takehisa discloses using infrared illumination light for pellicle inspection (para. [0059]), Takehisa does not appear to explicitly describe detecting infrared radiation (IR) associated with a region of the pellicle illuminated or arranged to be illuminated by the lithographic tool and measuring, based on the detected infrared radiation.  
Brouns discloses detecting, using a sensor, infrared radiation (IR) associated with a region of the pellicle illuminated or arranged to be illuminated by the lithographic tool and measuring, based on the detected infrared radiation, a property associated with the pellicle, the property being indicative of the pellicle condition (paras. [0186]-[0187], [0211], an infrared sensor detects infrared radiation emitted by the pellicle due to the exposure of the pellicle to EUV radiation during exposure of the substrate. The increased temperature of a pellicle may indicate damage, which increases risk of breakage). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included detecting infrared radiation (IR) associated with a region of the pellicle illuminated or arranged to be illuminated by the lithographic tool and measuring, based on the detected infrared radiation as taught by Brouns as the sensor in the method as taught by Takehisa since including detecting infrared radiation (IR) associated with a region of the pellicle illuminated or arranged to be illuminated by the lithographic tool and measuring, based on the detected infrared radiation is commonly used to monitor damage to the pellicle which may increase the risk of pellicle breakage so that the pellicle assembly can be appropriately replaced when necessary (Brouns, paras. [0187], 0194]-[0196]). 
Regarding claim 27, Takehisa as modified by Brouns discloses wherein the sensor is configured to measure an IR emission differential (Brouns, Figs. 1, 2, 11, paras. [0186]-[0187], [0211], an infrared sensor detects localized infrared radiation emitted by the pellicle, and the wavelength of infrared radiation is linked to the temperature of the pellicle such that if the wavelength of the infrared radiation shifts to a shorter wavelength, the temperature of the pellicle has increased. An increase in temperature of the pellicle indicates damage to the pellicle).
Regarding claim 28, Takehisa as modified by Brouns discloses further comprising filtering out signals other than signals from an inspection plane, wherein the inspection plane corresponds to the location of the pellicle (Takehisa, Fig. 6, para. [0059], light-shielding device 60 includes an opening 60a through which the illuminating beam from light source 20 illuminates a region of the pellicle film 12b. The opening 60a also allows passage of the beam reflected by the pellicle film 12b so that the reflected illumination is incident upon the detectors 24 and 27. The light-shielding device 60 prevents unnecessary scattering light 61 from reaching the detectors). 
Regarding claim 29, Takehisa as modified by Brouns discloses wherein the condition associated with the pellicle is one or more selected from: lifetime of the pellicle, integrity of the pellicle, a defect in the pellicle, a local transmission change of the pellicle, a particle located on the pellicle, a stain on the pellicle, a deformation of the pellicle, an impending rupture of the pellicle, a rupture of the pellicle, and/or the presence of the pellicle (Takehisa, Figs. 1 and 3-9, paras. [0013]-[0015], [0036], [0059]-[0063], a pellicle inspection apparatus inspects a pellicle 12b, 12, 71a to determine the presence of contamination and foreign substances).

Claims 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Takehisa as applied to claims 31 and 30, respectively, above. 
Regarding claim 33, Takehisa discloses the wavelength of the radiation is in a range of 180 nm - 380 nm (Figs. 7-9, paras. [0019], [0037], [0047], [0062]-[0065], the pellicle is formed of a polycrystalline silicon film, and the inspection apparatus 80 generates ultraviolet light of a wavelength of 365 nm to inspect the pellicle), but the first embodiment of Takehisa does not appear to explicitly describe wherein the pellicle is a polycrystalline pellicle.
A further embodiment of Takehisa discloses wherein the pellicle is a polycrystalline pellicle (paras. [0037], [0044], the pellicle film to be inspected is a polycrystalline silicon film).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the pellicle is a polycrystalline pellicle as taught by Takehisa as the pellicle in the apparatus as taught by the first embodiment of Takehisa since including wherein the pellicle is a polycrystalline pellicle is commonly used as a pellicle to protect photomasks used for EUV exposure (Takehisa, paras. [0003], [0008]-[0010], [0037], [0044]).
Regarding claim 36, the first embodiment of Takehisa does not appear to explicitly describe configured to illuminate a region of the pellicle from opposite sides of the region with at least two beams of radiation.
A further embodiment of Takehisa discloses configured to illuminate a region of the pellicle from opposite sides of the region with at least two beams of radiation (Figs. 4a-b, paras. [0018], [0053]-[0056], the pellicle film region illuminated for inspection is illuminated by multiple beams from opposite sides of the pellicle film).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included configured to illuminate a region of the pellicle from opposite sides of the region with at least two beams of radiation as taught by a further embodiment of Takehisa in the apparatus as taught by the first embodiment of Takehisa since including illuminating a region of the pellicle from opposite sides of the region with at least two beams of radiation is commonly used to minimize the variation in the amount of light collected during pellicle inspection owing to the position of the particles on the pellicle film and to minimize the impact of the local inclination of the pellicle film on the pellicle inspection (Takehisa, paras. [0018], [0053]).

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Takehisa as applied to claim 30 above, and further in view of Kamono (US PGPub 2002/0192579). 
Regarding claim 34, Takehisa does not appear to explicitly describe the apparatus configured such that the radiation is collimated or divergent when incident on the pellicle.
Kamono discloses the apparatus configured such that the radiation is collimated or divergent when incident on the pellicle (Fig. 5, paras. [0092], [0096], [0099], the light emitting from light-projecting portion 61 is collimated such that a parallel laser beam is incident on the pellicle 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the radiation is collimated or divergent when incident on the pellicle as taught by Kamono as the radiation beam in the apparatus as taught by Takehisa since including the apparatus such that the radiation is collimated or divergent when incident on the pellicle is commonly used to condition the illumination beam to provide illuminating a desired portion of the surface of the pellicle to facilitate inspection (Kamono, para. [0099]).
Regarding claim 35, Takehisa as modified by Kamono discloses configured such that the pellicle is illuminated over part of the width, the full width or the full area, of the pellicle at once (Takehisa, Figs. 7 and 9, paras. [0064]-[0069], the EUV pellicle inspection apparatus provides an illumination beam to illuminate part of a width of the pellicle film 95a).


Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 7, and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 8 that Takehisa does not appear to disclose “a sensor arranged at a substantially perpendicular angle to a path of illumination radiation and configured to measure a property associated with the pellicle, the property being indicative of a pellicle condition” as recited in claim 30. However, the examiner respectfully disagrees. Takehisa discloses an apparatus for determining a condition associated with a pellicle for use in a lithographic tool, the apparatus comprising a sensor to detect radiation illuminated along a path onto the pellicle (Figs. 7-9, paras. [0062], [0065], pellicle inspection apparatus 80 inspections the pellicle film 71a, 95a using an illuminating beam and light detector 99), wherein the sensor is arranged at a substantially perpendicular angle to the path and is configured to measure a property associated with the pellicle, the property being indicative of a pellicle condition (Fig .9, paras. [0062], [0064]-[0065], light detector 99 is arranged perpendicular to the path taken by the illuminating beam to the pellicle film 95a. The light detector 99 measures the reflection of light from the surface of the pellicle 95a, and a lowered intensity of reflected light is indicative of contamination). Applicant’s arguments have been fully considered, but they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882